Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/843,382, filed on April 8, 2020.  In response to Examiner’s Office Action of March 16, 2022, Applicant, on May 17, 2022, amended claims 1, 3, 6, 8, 14, 15, and 19.   Claims 1-20 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding the 35. U.S.C. § 101 rejection, Applicant’s arguments have been
considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C.§ 101 rejection for further explanation and rationale. 
The 35 U.S.C. § 102 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.
Response to Arguments
Applicant’s arguments filed May 17, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed May 17, 2022.
On page 7-8 of the Remarks regarding 35 U.S.C. § 101, Applicant states claims are patent eligible under the analysis in MPEP §2106.05(a) and directed to improvements in "the functioning of a computer". In response, Examiner respectfully disagrees. The aforementioned procedures are not improvements to a problem in the software arts, a technology or technological field. The vehicle product feature data collection and analysis is a judicial exception (i.e. abstract idea). The claimed invention is executed by computer elements performing generic computer functions (see par. 0013-0016). For example, Enfish recited claims that asserted improvements to the configuration of computer memory in accordance with a self-referential table with sufficient support in the specification that the claims were directed to a specific implementation of a solution to a problem in the software arts which shows the claimed invention made improvements in computer-related technology. In contrast, the present claims recite computer elements to perform the generic functions, such as a module executed by a processor (see par. 0021-0023). Examiner asserts, regardless of the complexity of the data analysis and/or processing, without recitation of improvements to the functioning of the technology, technological field and/or computer-related technology (i.e. software), the steps outlined in the claimed invention for model based product development forecasting amount to no more than mere instructions to implement the idea on a general purpose computer. Applicant has not identified anything in the claimed invention that shows or even submits the technology is being improved or there was a problem in the technology that the claimed invention solves.
On page 9-10 of the Remarks regarding 35 U.S.C. § 102, Applicant states Kasturi does not teach or suggest that (1) the domain parameter indicates at least one vehicle system of the vehicle for implementing the proposed feature in an automotive domain nor does Kasturi disclose (2) scope parameters including a man hour prediction that estimates an amount of human resources to bring the proposed feature to market and a budget estimate that includes estimates a cost to bring the proposed feature to market.  In response, Applicant’s remarks under 35 U.S.C. § 102 have been fully considered.  However, upon further consideration, Applicant has made amendments, and the new amendments necessitate a revised rejection.  Please refer to 35 U.S.C. § 103 rejection for further explanation and rationale regarding the disclosure of 1) the domain parameter indicating at least one vehicle system of the vehicle for implementing the proposed feature in an automotive domain and (2) scope parameters including a man hour prediction that estimates an amount of human resources to bring the proposed feature to market and a budget estimate that includes estimates a cost to bring the proposed feature to market in light of the amendments. 

Claim Objections
Claim 1, Claim 8 and Claim 14 are objected to because of the following informalities:  Claim 1, 8 and 14 state  a budget estimate that includes estimates a cost to bring the proposed feature to market.  Claims should read includes estimating a cost to bring the proposed feature to market . Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 are directed to a method for model based product development forecasting, Claims 8-13 are directed to a system for model based product development forecasting and Claims 14-20 are directed to an article of manufacture for model based product development forecasting.
Claim 1 recites a method for model based product development forecasting, Claim 8 recites a system for model based product development forecasting and Claim 14 recites an article of manufacture for model based product development forecasting, which include receiving a description associated with a proposed feature for a vehicle that would be new for the vehicle; identifying a domain parameter associated with the proposed feature, wherein the domain parameter indicates at least one vehicle system of the vehicle for implementing the proposed feature in an automotive domain; inputting the description and the domain parameter into a trained model; and generating scope parameters for the proposed feature, wherein the scope parameters indicate an amount of at least one resource to develop the proposed feature, and wherein the scope parameters include a man hour prediction that estimates an amount of human resources to bring the proposed feature to market and a budget estimate that includes estimates a cost to bring the proposed feature to market.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity-sales/marketing activities and fundamental economic practices;.  The recitation of “computer”, “system”, “processor”, “memory”, and “computer-readable storage medium” does not take claims out of the certain methods of organizing human activity grouping.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “computer”, “system”, “processor”, “memory”, and “computer-readable storage medium” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in forecasting. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer”, “system”, “processor”, “memory”, and “computer-readable storage medium” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With regards to step 2A and the additional element of “trained model” and it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the trained model has already been trained and data is simply inputted into the model. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-7, 9-13 and 15-20 recite wherein the domain parameter are identified based on keywords from the description; wherein the description includes plain language terms that convey aspects of the proposed feature; wherein the trained model is trained based on model data including historical data, domain data, and feature data; wherein the domain data is vehicle data from the vehicle; wherein the model data is analyzed to remove noisy data and outliers; wherein a plurality of labeling functions are determined based on the analyzed model data, and wherein the plurality of labeling functions are input into a generative model used to train the trained model; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 8 and 14. Regarding Claims 4, 7, 11 , 13 17  and 20 and the additional element of “trained model” and it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. The specification discloses the training model at a high level of generality providing examples of different techniques that may be applied. The general use of machine learning analysis does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning processing is solely used a tool to perform the instructions of the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasturi et al., US Patent No. 10157347B1 [hereinafter Kasturi], in view of Aoyama et al., "AORE (Aspect-Oriented Requirements Engineering) Methodology for Automotive Software Product Lines," 2008 15th Asia-Pacific Software Engineering Conference, 2008, pp. 203-210, [hereinafter Aoyama], in further view of Rangapuram et al., US Patent No. 11281969B1 [hereinafter Rangapuram].
Regarding Claim 1,  
Kasturi teaches
A computer-implemented method for model based product development forecasting, comprising: receiving a description associated with a proposed feature for a vehicle that would be new for the vehicle  (Kasturi Col 10 Ln1- 55-“ Data extraction/consumption module (DEC) 148 may receive data from a variety of data sources, such as one or more social network databases 302, domain databases 304, contextual databases 306 and web sites, keyword searches, or RSS feeds 308 sources. Each of these data sources 302, 304, 306, and 308 may communicate with DEC 148 via a corresponding input module 310, 312, 314, and 316, respectively. Domain databases 304 may provide enterprise-specific information, records and other data regarding a particular enterprise (also referred to herein as experienced-based information). Such enterprise-specific information may relate to, for example, customers, transactions, support requests, products, parts, trouble codes, diagnostic codes, repair or service information, and financial data. In an embodiment for processing automotive service information, for example, domain DB 304 may comprise automotive service records, service orders, vehicle diagnostic information, or other historical or experience-based service information. This information may be received by the DEC module 148 via a web service API 312, e.g., a Java database connectivity (JDVC), open database connectivity (ODBC), or any other API or connection means. In other embodiments, enterprise data or broader domain information may be loaded into the system or read from computer-readable storage media connected to or otherwise in communication with System 100.”; Sec. VII- Feature Extractor section discloses Col 20 Ln 39-57 –“In FIG. 13, a method 1300 of using feature extraction engine 164 for realtime feature extraction is shown. This model may be the same domain-specific model that was processed in method 1200 above, where method 1300 is applied to further improve or augment the model using real time information. Following start 1310, the domain specific model is loaded 1312. Real-time information from feedback services 166-1 (of FIG. 2) is applied and the model is re-indexed 1314. The information may be, for example, from connected devices or user terminals in an enterprise. In the automotive service example, information provided by feedback services 166-1 may include a new work order entered by a service technician, or diagnostic information from a connected device, and/or involve a query from query engine 190.”; Sec. IX Data Example also disclose Product Launch examples);
 identifying a domain parameter associated with the proposed feature, wherein the domain parameter indicates ... in an automotive domain (Kasturi Col 11 Ln 47-67–“Taxonomy based extractor 334 may be customized to extract domain-specific data points, such as product names, service listing, or any taxonomy relevant to the business. Domain-specific synonym lists can also be provided for wider searches. This may also include looking for spelling variations, abbreviations, and/or other common features of terms. In a repair service industry application, custom taxonomy can include names of the most common set of components and other terms associated with the machine, device or service under consideration (e.g., an automobile). Since the same component may be referenced using different terms, synonym lists are provided against these taxonomies. In an automotive enterprise example, extractor 334 can be configured to identify a taxonomy term that matches a term within vehicle-service data, such as from a vehicle repair order (RO). A term in a taxonomy of terms or a term within the vehicle-service data can include one or more words, abbreviations, acronyms, or numbers, or some other portion of a natural language that can be classified as a term. A term in a taxonomy can be designated as a standard term. One or more non-standard terms can be associated with a standard term. A non-standard term can be a synonym, an abbreviation, or alternative spelling of its associated standard term. Alternative spellings can include misspelled terms.”); 
inputting the description and the domain parameter into a trained model (Kasturi Col 24 Ln52-67-“ In some embodiments, the domain knowledge model represents of two types of knowledge base for feature extracting. The first is apriori knowledge, where given a set of predefined results, the system will extract features from the domain data set and systematically match them with existing training data. The second is aposteriori knowledge where the system is trained with the help of domain experts offering specific clues for the system. Knowledge- In some embodiments, the knowledge data encapsulates a list of features to look for in the domain data set, as defined by domain meta data, and a list of rules to apply to the data; Feature-In some embodiments the feature model is a description of features that are to be extracted from the domain data set. ”)
 and generating scope parameters for the proposed feature, wherein the scope parameters indicate an amount of at least one resource to develop the proposed feature, and wherein the scope parameters include a... prediction ... to bring the proposed feature to market and a ... estimate that includes estimates ... to bring the proposed feature to market. (Kasturi Col 2 Ln 42-50 -In one embodiment, a system is configured to analyze and interpret the context of data from a variety of different enterprises by adapting to a given context or contexts of enterprise data. For example, a service repair business has enterprise-specific information about issues or symptoms, diagnoses, recommended actions, repairs, parts, and/or recommendations depending on the type of domain they deal with: automotive, healthcare, home appliances, electronics, aeronautics.; Col 12 Ln 46-67- “A set of machine learning tools 370 within core engine 154, may further process the aggregated, weighted and normalized enterprise data from 360. Such tools and processes may include visualization engine 168, recommendation engine 374, statistical analyzer 376, query engine 290, classifier 160-1, clusterer 160-2, a profile processor 382, and an inference engine 388.; Col 20 Ln39-57- In FIG. 13, a method 1300 of using feature extraction engine 164 for realtime feature extraction is shown. This model may be the same domain-specific model that was processed in method 1200 above, where method 1300 is applied to further improve or augment the model using real time information. Following start 1310, the domain specific model is loaded 1312. Real-time information from feedback services 166-1 (of FIG. 2) is applied and the model is re-indexed 1314. The information may be, for example, from connected devices or user terminals in an enterprise. In the automotive service example, information provided by feedback services 166-1 may include a new work order entered by a service technician, or diagnostic information from a connected device, and/or involve a query from query engine 190. Using the re-indexed model, an entity relation annotated with contextual data is built or modified 1316. Features are extracted 1318, the model is annotated with features 1320, and feature vectors are stored 1322 as described above. The process ends at 1324. As described with respect to other figures above (e.g., FIG. 3), the foregoing example feature extraction methods 1200 and 1300 may be applied using the system to any desired enterprise, including without limitation automotive, healthcare, home appliances, electronics, or aeronautics enterprises.”; Table 1 illustrates an example of a product launch; In section F- Cost and Time are examples of scope parameters used.)
Kasturi teaches automobile domain feature extraction in Col 19 & Col 20 . Kasturi fails to disclose examples of “vehicle systems” in the automobile domain and the feature is expounded upon by Aoyama:
wherein the domain parameter indicates ‘at least one vehicle system of the vehicle for implementing the proposed feature (Aoyama Section 4 & Related Text & Section 5-“ 5.2 Automotive Domain Model”; “5.3.1. Product, Feature and Component Model, and Variability Analysis We studied the advanced drive control capabilities of premium sedans from published technical specifications [18]. Advanced drive control capabilities include the following features. VSC (Vehicle Stability Control): VSC integrates braking function, steering function and traction control in order to high stability under various road conditions. PCS (Pre-Crash Safety): PCS integrates various functions and sensors for predicting a possible crash, and provides functions of warning and automatic braking depending on the criticality of driving. This is one of active-safety capabilities. ACC (Adaptive Cruise Control): As an enhanced feature of CC (Cruise Control), ACC provides various features not only driving in steady speed but also keeping distance to previous car and others [2]. Note that ACC collaborates with PCS. The product line consists of three models of Type A and Type C) which are of 2WD (2 Wheel Drive), and Type Ci- Four of 4WD. As illustrated in Figure 7, we generated the relationships between three models and three major features abovementioned. Those three features vary in their functionalities depending on the customer's requirements and associated hardware configurations of either 2WD or 4WD”)
Kasturi is directed to domain modeling and Aoyama improves upon the automobile use case domain example of Kasturi.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon automobile domain analysis of Kasturi, as taught by Aoyama, by utilizing additional domain analysis to model functional and non-functional requirements of automotive software systems of multiple product lines with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kasturi with the motivation of modelling and analyzing multiple nonfunctional requirements under the constraints of reference architecture, and generate a set of multiple product-lines using the aspect models as the first class reusable asset (Aoyama Section I).
   	Kasturi in view of Aoyama teach domain modeling but fail to disclose the specific scope parameter of manhours and budget. Rangapuram expounds upon the parameters below:
...and wherein the scope parameters include a man hour prediction that estimates an amount of human resources ... and a budget estimate that includes estimates a cost ... (Rangapuram et al. Col 17 Ln 47-64”Template 714 may represent data center resource usage patterns—e.g. CPU, memory, disk and/or other utilization values that may be collected at fairly fine-grained intervals from various hosts and other computing devices of a cloud infrastructure provider. Models 724 may be pre-trained to generate forecasts for such resource usage time series in some embodiments. Template 716 may represent labor-related time series, e.g., the number of employee-hours needed at various facilities, factories and the like over time. Models 726 may be pre-trained for such time series in at least some embodiments.; Col 14 Ln44-62- One or more learning meta-parameters 834 of the forecasting model, e.g., the mini-batch size to be used for gradient descent or other similar learning algorithms, the learning rate to be used, and so on, may be indicated in a training request 810 in the depicted embodiment. Similarly, one or more regularization parameters 836, such as a zone-out probability parameter may be included in the training request 810 in at least some embodiments. In various embodiments, one or more training completion criteria 840 may be indicated in the request 810, to be used to decide whether to continue with further training iterations. Training completion criteria 840 may, for example, indicate one or more metrics (such as quantile errors) to be used to evaluate the model, target thresholds for such metrics, resource or time budgets for the training (e.g., in terms of CPU-seconds, total elapsed time etc., such that the exhaustion of the budget is to be considered a signal to stop the training), the minimum/maximum number of training epochs, and the like in different embodiments.”)
Kasturi, Aoyama and Rangapuram are directed to requirements analysis in modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon requirements such as cost and time of Kasturi in view of Aoyama, as taught by Rangapuram, by utilizing manhours and budget parameters in a forecasting model with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kasturi in view of Aoyama with the motivation of overcoming the challenge of extensive training data in demand forecasting to make predictions for future values (Rangapuram Col 1 Ln21-46).

Regarding Claim 2, Claim 9 and Claim 15, Kasturi in view of Aoyama in further view of Rangapuram teach The computer-implemented method for the model based product development forecasting of claim 1,... , The system for model based product development forecasting of claim 8,... and The non-transitory computer readable storage medium of claim 14,...
wherein the domain parameter are (is) identified based on keywords from the description.; (Kasturi Col 10 Ln32-57-“ Data extraction/consumption module (DEC) 148 may receive data from a variety of data sources, such as one or more social network databases 302, domain databases 304, contextual databases 306 and web sites, keyword searches, or RSS feeds 308 sources. Each of these data sources 302, 304, 306, and 308 may communicate with DEC 148 via a corresponding input module 310, 312, 314, and 316, respectively. Domain databases 304 may provide enterprise-specific information, records and other data regarding a particular enterprise (also referred to herein as experienced-based information). Such enterprise-specific information may relate to, for example, customers, transactions, support requests, products, parts, trouble codes, diagnostic codes, repair or service information, and financial data. In an embodiment for processing automotive service information, for example, domain DB 304 may comprise automotive service records, service orders, vehicle diagnostic information, or other historical or experience-based service information. This information may be received by the DEC module 148 via a web service API 312, e.g., a Java database connectivity (JDVC), open database connectivity (ODBC), or any other API or connection means. In other embodiments, enterprise data or broader domain information may be loaded into the system or read from computer-readable storage media connected to or otherwise in communication with System 100.”)
Regarding Claim 3, Claim 10 and Claim 16, Kasturi in view of Aoyama in further view of Rangapuram teach The computer-implemented method for the model based product development forecasting of claim 1,... , The system for model based product development forecasting of claim 8,... and The non-transitory computer readable storage medium of claim 14,...

wherein the description includes plain language terms that convey aspects of the proposed feature. (Kasturi Col 3 Ln1-20-“ In another aspect, systems and methods provide an ability to build analytical models over large amounts enterprise data using high-level abstraction to facilitate easy integration into any external enterprise solution(s). In other aspects, a natural language processing system includes instructions for receiving unstructured information or unstructured numeric and/or alphanumeric textual information, e.g. repair information written in “incomplete” natural language, broken words and/or gibberish, converting it into contextual metadata of rich information, and suggesting a solution to for the repair with high accuracy (e.g., 70%-90% or more). “Incomplete” refers to sentences that are not fully formed, broken words, has some cryptic meaning that is only meaningful to an domain expert, however, absent of or deficient in language-specific corpus. In another aspect, systems may be configured to automatically learn and discover symptoms for a problem by analyzing unstructured data using “clues” of natural language and ontology of noun phrases associated with a feature of interest.”)
Regarding Claim 4, Claim 11 and Claim 17, Kasturi in view of Aoyama in further view of Rangapuram teach The computer-implemented method for the model based product development forecasting of claim 1,... , The system for model based product development forecasting of claim 8,... and The non-transitory computer readable storage medium of claim 14,...

wherein the trained model is trained based on model data including historical data, domain data, and feature data. (Kasturi Col 5 Ln18-25-“ Historical analysis of data obtained from diagnostic tools or connected devices, e.g., using an instance clustering strategy, may facilitate identification of the most prominent data features and set of clusters. Each cluster may represent a defect, its cause and symptoms. This may further extended to recommend corrective action to be taken based on historical observations. Such a clustering strategy may utilize domain-specific feature extraction, which may include: Regular Expression Extraction: Defining regular expression for identification of diagnostic codes which are generated by diagnostic devices.”; Col 10 Ln32-57-“ Data extraction/consumption module (DEC) 148 may receive data from a variety of data sources, such as one or more social network databases 302, domain databases 304, contextual databases 306 and web sites, keyword searches, or RSS feeds 308 sources. Each of these data sources 302, 304, 306, and 308 may communicate with DEC 148 via a corresponding input module 310, 312, 314, and 316, respectively. Domain databases 304 may provide enterprise-specific information, records and other data regarding a particular enterprise (also referred to herein as experienced-based information). Such enterprise-specific information may relate to, for example, customers, transactions, support requests, products, parts, trouble codes, diagnostic codes, repair or service information, and financial data.”)
Regarding Claim 5, Claim 12 and Claim 18, Kasturi in view of Aoyama in further view of Rangapuram teach The computer-implemented method for the model based product development forecasting of claim 4,... , The system for model based product development forecasting of claim 11,... and The non-transitory computer readable storage medium of claim 17,...
wherein the domain data is vehicle data from the vehicle. (Kasturi Col 10 Ln1- 55-“ Data extraction/consumption module (DEC) 148 may receive data from a variety of data sources, such as one or more social network databases 302, domain databases 304, contextual databases 306 and web sites, keyword searches, or RSS feeds 308 sources. Each of these data sources 302, 304, 306, and 308 may communicate with DEC 148 via a corresponding input module 310, 312, 314, and 316, respectively. Domain databases 304 may provide enterprise-specific information, records and other data regarding a particular enterprise (also referred to herein as experienced-based information). Such enterprise-specific information may relate to, for example, customers, transactions, support requests, products, parts, trouble codes, diagnostic codes, repair or service information, and financial data. In an embodiment for processing automotive service information, for example, domain DB 304 may comprise automotive service records, service orders, vehicle diagnostic information, or other historical or experience-based service information. This information may be received by the DEC module 148 via a web service API 312, e.g., a Java database connectivity (JDVC), open database connectivity (ODBC), or any other API or connection means. In other embodiments, enterprise data or broader domain information may be loaded into the system or read from computer-readable storage media connected to or otherwise in communication with System 100.”; Col 11 Ln 47-67)
Regarding Claim 8,  
Kasturi teaches
A system for model based product development forecasting, the system comprising: a memory storing instructions when executed by a processor cause the processor to: receive a description associated with a proposed feature for a vehicle that would be new for the vehicle  (Kasturi Col 9 Ln5-23-“ Processor 232 can include one or more general purpose processors and/or one or more special purpose processors (e.g., digital signal processors, application specific integrated circuits, etc.). Processors 232 can be configured to execute computer-readable program instructions (e.g., instructions within application modules 246) that are stored in memory 240 and/or other instructions as described herein. Memory 240 can include one or more computer-readable storage media that can be read and/or accessed by at least one of processors 232. The one or more computer-readable storage media can include volatile and/or non-volatile storage components, such as optical, magnetic, organic or other memory or disc storage, which can be integrated in whole or in part with at least one of processors 232. In some embodiments, data storage 240 can be implemented using a single physical device (e.g., one optical, magnetic, organic or other memory or disc storage unit), while in other embodiments, data storage 240 can be implemented using two or more physical devices.”; Col 10 Ln1- 55-“ Data extraction/consumption module (DEC) 148 may receive data from a variety of data sources, such as one or more social network databases 302, domain databases 304, contextual databases 306 and web sites, keyword searches, or RSS feeds 308 sources. Each of these data sources 302, 304, 306, and 308 may communicate with DEC 148 via a corresponding input module 310, 312, 314, and 316, respectively. Domain databases 304 may provide enterprise-specific information, records and other data regarding a particular enterprise (also referred to herein as experienced-based information). Such enterprise-specific information may relate to, for example, customers, transactions, support requests, products, parts, trouble codes, diagnostic codes, repair or service information, and financial data. In an embodiment for processing automotive service information, for example, domain DB 304 may comprise automotive service records, service orders, vehicle diagnostic information, or other historical or experience-based service information. This information may be received by the DEC module 148 via a web service API 312, e.g., a Java database connectivity (JDVC), open database connectivity (ODBC), or any other API or connection means. In other embodiments, enterprise data or broader domain information may be loaded into the system or read from computer-readable storage media connected to or otherwise in communication with System 100.”; Sec. VII- Feature Extractor section discloses Col 20 Ln 39-57 –“In FIG. 13, a method 1300 of using feature extraction engine 164 for realtime feature extraction is shown. This model may be the same domain-specific model that was processed in method 1200 above, where method 1300 is applied to further improve or augment the model using real time information. Following start 1310, the domain specific model is loaded 1312. Real-time information from feedback services 166-1 (of FIG. 2) is applied and the model is re-indexed 1314. The information may be, for example, from connected devices or user terminals in an enterprise. In the automotive service example, information provided by feedback services 166-1 may include a new work order entered by a service technician, or diagnostic information from a connected device, and/or involve a query from query engine 190.”; Sec. IX Data Example also disclose Product Launch examples);
 identify a domain parameter associated with the proposed feature, wherein the domain parameter indicates ... in an automotive domain (Kasturi Col 11 Ln 47-67–“Taxonomy based extractor 334 may be customized to extract domain-specific data points, such as product names, service listing, or any taxonomy relevant to the business. Domain-specific synonym lists can also be provided for wider searches. This may also include looking for spelling variations, abbreviations, and/or other common features of terms. In a repair service industry application, custom taxonomy can include names of the most common set of components and other terms associated with the machine, device or service under consideration (e.g., an automobile). Since the same component may be referenced using different terms, synonym lists are provided against these taxonomies. In an automotive enterprise example, extractor 334 can be configured to identify a taxonomy term that matches a term within vehicle-service data, such as from a vehicle repair order (RO). A term in a taxonomy of terms or a term within the vehicle-service data can include one or more words, abbreviations, acronyms, or numbers, or some other portion of a natural language that can be classified as a term. A term in a taxonomy can be designated as a standard term. One or more non-standard terms can be associated with a standard term. A non-standard term can be a synonym, an abbreviation, or alternative spelling of its associated standard term. Alternative spellings can include misspelled terms.”); 
input the description and the domain parameter into a trained model (Kasturi Col 24 Ln52-67-“ In some embodiments, the domain knowledge model represents of two types of knowledge base for feature extracting. The first is apriori knowledge, where given a set of predefined results, the system will extract features from the domain data set and systematically match them with existing training data. The second is aposteriori knowledge where the system is trained with the help of domain experts offering specific clues for the system. Knowledge- In some embodiments, the knowledge data encapsulates a list of features to look for in the domain data set, as defined by domain meta data, and a list of rules to apply to the data; Feature-In some embodiments the feature model is a description of features that are to be extracted from the domain data set. ”)
 and generate scope parameters for the proposed feature, wherein the scope parameters indicate an amount of at least one resource to develop the proposed feature, and wherein the scope parameters include a... prediction ... to bring the proposed feature to market and a ... estimate that includes estimates ... to bring the proposed feature to market. (Kasturi Col 2 Ln 42-50 -In one embodiment, a system is configured to analyze and interpret the context of data from a variety of different enterprises by adapting to a given context or contexts of enterprise data. For example, a service repair business has enterprise-specific information about issues or symptoms, diagnoses, recommended actions, repairs, parts, and/or recommendations depending on the type of domain they deal with: automotive, healthcare, home appliances, electronics, aeronautics.; Col 12 Ln 46-67- “A set of machine learning tools 370 within core engine 154, may further process the aggregated, weighted and normalized enterprise data from 360. Such tools and processes may include visualization engine 168, recommendation engine 374, statistical analyzer 376, query engine 290, classifier 160-1, clusterer 160-2, a profile processor 382, and an inference engine 388.; Col 20 Ln39-57- In FIG. 13, a method 1300 of using feature extraction engine 164 for realtime feature extraction is shown. This model may be the same domain-specific model that was processed in method 1200 above, where method 1300 is applied to further improve or augment the model using real time information. Following start 1310, the domain specific model is loaded 1312. Real-time information from feedback services 166-1 (of FIG. 2) is applied and the model is re-indexed 1314. The information may be, for example, from connected devices or user terminals in an enterprise. In the automotive service example, information provided by feedback services 166-1 may include a new work order entered by a service technician, or diagnostic information from a connected device, and/or involve a query from query engine 190. Using the re-indexed model, an entity relation annotated with contextual data is built or modified 1316. Features are extracted 1318, the model is annotated with features 1320, and feature vectors are stored 1322 as described above. The process ends at 1324. As described with respect to other figures above (e.g., FIG. 3), the foregoing example feature extraction methods 1200 and 1300 may be applied using the system to any desired enterprise, including without limitation automotive, healthcare, home appliances, electronics, or aeronautics enterprises.”; Table 1 illustrates an example of a product launch; In section F- Cost and Time are examples of scope parameters used.)
Kasturi teaches automobile domain feature extraction in Col 19 & Col 20 . Kasturi fails to disclose examples of “vehicle systems” in the automobile domain and the feature is expounded upon by Aoyama:
wherein the domain parameter indicates ‘at least one vehicle system of the vehicle for implementing the proposed feature (Aoyama Section 4 & Related Text & Section 5-“ 5.2 Automotive Domain Model”; “5.3.1. Product, Feature and Component Model, and Variability Analysis We studied the advanced drive control capabilities of premium sedans from published technical specifications [18]. Advanced drive control capabilities include the following features. VSC (Vehicle Stability Control): VSC integrates braking function, steering function and traction control in order to high stability under various road conditions. PCS (Pre-Crash Safety): PCS integrates various functions and sensors for predicting a possible crash, and provides functions of warning and automatic braking depending on the criticality of driving. This is one of active-safety capabilities. ACC (Adaptive Cruise Control): As an enhanced feature of CC (Cruise Control), ACC provides various features not only driving in steady speed but also keeping distance to previous car and others [2]. Note that ACC collaborates with PCS. The product line consists of three models of Type A and Type C) which are of 2WD (2 Wheel Drive), and Type Ci- Four of 4WD. As illustrated in Figure 7, we generated the relationships between three models and three major features abovementioned. Those three features vary in their functionalities depending on the customer's requirements and associated hardware configurations of either 2WD or 4WD”)
Kasturi is directed to domain modeling and Aoyama improves upon the automobile use case domain example of Kasturi.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon automobile domain analysis of Kasturi, as taught by Aoyama, by utilizing additional domain analysis to model functional and non-functional requirements of automotive software systems of multiple product lines with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kasturi with the motivation of modelling and analyzing multiple nonfunctional requirements under the constraints of reference architecture, and generate a set of multiple product-lines using the aspect models as the first class reusable asset (Aoyama Section I).
   	Kasturi in view of Aoyama teach domain modeling but fail to disclose the specific scope parameter of manhours and budget. Rangapuram expounds upon the parameters below:
...and wherein the scope parameters include a man hour prediction that estimates an amount of human resources ... and a budget estimate that includes estimates a cost ... (Rangapuram et al. Col 17 Ln 47-64”Template 714 may represent data center resource usage patterns—e.g. CPU, memory, disk and/or other utilization values that may be collected at fairly fine-grained intervals from various hosts and other computing devices of a cloud infrastructure provider. Models 724 may be pre-trained to generate forecasts for such resource usage time series in some embodiments. Template 716 may represent labor-related time series, e.g., the number of employee-hours needed at various facilities, factories and the like over time. Models 726 may be pre-trained for such time series in at least some embodiments.; Col 14 Ln44-62- One or more learning meta-parameters 834 of the forecasting model, e.g., the mini-batch size to be used for gradient descent or other similar learning algorithms, the learning rate to be used, and so on, may be indicated in a training request 810 in the depicted embodiment. Similarly, one or more regularization parameters 836, such as a zone-out probability parameter may be included in the training request 810 in at least some embodiments. In various embodiments, one or more training completion criteria 840 may be indicated in the request 810, to be used to decide whether to continue with further training iterations. Training completion criteria 840 may, for example, indicate one or more metrics (such as quantile errors) to be used to evaluate the model, target thresholds for such metrics, resource or time budgets for the training (e.g., in terms of CPU-seconds, total elapsed time etc., such that the exhaustion of the budget is to be considered a signal to stop the training), the minimum/maximum number of training epochs, and the like in different embodiments.”)
Kasturi, Aoyama and Rangapuram are directed to requirements analysis in modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon requirements such as cost and time of Kasturi in view of Aoyama, as taught by Rangapuram, by utilizing manhours and budget parameters in a forecasting model with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kasturi in view of Aoyama with the motivation of overcoming the challenge of extensive training data in demand forecasting to make predictions for future values (Rangapuram Col 1 Ln21-46).
Regarding Claim 14,  
Kasturi teaches
A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising: receiving a description associated with a proposed feature for a vehicle that would be new for the vehicle  (Kasturi Col 9 Ln5-23-“ Processor 232 can include one or more general purpose processors and/or one or more special purpose processors (e.g., digital signal processors, application specific integrated circuits, etc.). Processors 232 can be configured to execute computer-readable program instructions (e.g., instructions within application modules 246) that are stored in memory 240 and/or other instructions as described herein. Memory 240 can include one or more computer-readable storage media that can be read and/or accessed by at least one of processors 232. The one or more computer-readable storage media can include volatile and/or non-volatile storage components, such as optical, magnetic, organic or other memory or disc storage, which can be integrated in whole or in part with at least one of processors 232. In some embodiments, data storage 240 can be implemented using a single physical device (e.g., one optical, magnetic, organic or other memory or disc storage unit), while in other embodiments, data storage 240 can be implemented using two or more physical devices.”; Col 10 Ln1- 55-“ Data extraction/consumption module (DEC) 148 may receive data from a variety of data sources, such as one or more social network databases 302, domain databases 304, contextual databases 306 and web sites, keyword searches, or RSS feeds 308 sources. Each of these data sources 302, 304, 306, and 308 may communicate with DEC 148 via a corresponding input module 310, 312, 314, and 316, respectively. Domain databases 304 may provide enterprise-specific information, records and other data regarding a particular enterprise (also referred to herein as experienced-based information). Such enterprise-specific information may relate to, for example, customers, transactions, support requests, products, parts, trouble codes, diagnostic codes, repair or service information, and financial data. In an embodiment for processing automotive service information, for example, domain DB 304 may comprise automotive service records, service orders, vehicle diagnostic information, or other historical or experience-based service information. This information may be received by the DEC module 148 via a web service API 312, e.g., a Java database connectivity (JDVC), open database connectivity (ODBC), or any other API or connection means. In other embodiments, enterprise data or broader domain information may be loaded into the system or read from computer-readable storage media connected to or otherwise in communication with System 100.”; Sec. VII- Feature Extractor section discloses Col 20 Ln 39-57 –“In FIG. 13, a method 1300 of using feature extraction engine 164 for realtime feature extraction is shown. This model may be the same domain-specific model that was processed in method 1200 above, where method 1300 is applied to further improve or augment the model using real time information. Following start 1310, the domain specific model is loaded 1312. Real-time information from feedback services 166-1 (of FIG. 2) is applied and the model is re-indexed 1314. The information may be, for example, from connected devices or user terminals in an enterprise. In the automotive service example, information provided by feedback services 166-1 may include a new work order entered by a service technician, or diagnostic information from a connected device, and/or involve a query from query engine 190.”; Sec. IX Data Example also disclose Product Launch examples);
 identifying a domain parameter associated with the proposed feature, wherein the domain parameter indicates ... in an automotive domain (Kasturi Col 11 Ln 47-67–“Taxonomy based extractor 334 may be customized to extract domain-specific data points, such as product names, service listing, or any taxonomy relevant to the business. Domain-specific synonym lists can also be provided for wider searches. This may also include looking for spelling variations, abbreviations, and/or other common features of terms. In a repair service industry application, custom taxonomy can include names of the most common set of components and other terms associated with the machine, device or service under consideration (e.g., an automobile). Since the same component may be referenced using different terms, synonym lists are provided against these taxonomies. In an automotive enterprise example, extractor 334 can be configured to identify a taxonomy term that matches a term within vehicle-service data, such as from a vehicle repair order (RO). A term in a taxonomy of terms or a term within the vehicle-service data can include one or more words, abbreviations, acronyms, or numbers, or some other portion of a natural language that can be classified as a term. A term in a taxonomy can be designated as a standard term. One or more non-standard terms can be associated with a standard term. A non-standard term can be a synonym, an abbreviation, or alternative spelling of its associated standard term. Alternative spellings can include misspelled terms.”); 
inputting the description and the domain parameter into a trained model (Kasturi Col 24 Ln52-67-“ In some embodiments, the domain knowledge model represents of two types of knowledge base for feature extracting. The first is apriori knowledge, where given a set of predefined results, the system will extract features from the domain data set and systematically match them with existing training data. The second is aposteriori knowledge where the system is trained with the help of domain experts offering specific clues for the system. Knowledge- In some embodiments, the knowledge data encapsulates a list of features to look for in the domain data set, as defined by domain meta data, and a list of rules to apply to the data; Feature-In some embodiments the feature model is a description of features that are to be extracted from the domain data set. ”)
 and generating scope parameters for the proposed feature, wherein the scope parameters indicate an amount of at least one resource to develop the proposed feature, and wherein the scope parameters include a... prediction ... to bring the proposed feature to market and a ... estimate that includes estimates ... to bring the proposed feature to market. (Kasturi Col 2 Ln 42-50 -In one embodiment, a system is configured to analyze and interpret the context of data from a variety of different enterprises by adapting to a given context or contexts of enterprise data. For example, a service repair business has enterprise-specific information about issues or symptoms, diagnoses, recommended actions, repairs, parts, and/or recommendations depending on the type of domain they deal with: automotive, healthcare, home appliances, electronics, aeronautics.; Col 12 Ln 46-67- “A set of machine learning tools 370 within core engine 154, may further process the aggregated, weighted and normalized enterprise data from 360. Such tools and processes may include visualization engine 168, recommendation engine 374, statistical analyzer 376, query engine 290, classifier 160-1, clusterer 160-2, a profile processor 382, and an inference engine 388.; Col 20 Ln39-57- In FIG. 13, a method 1300 of using feature extraction engine 164 for realtime feature extraction is shown. This model may be the same domain-specific model that was processed in method 1200 above, where method 1300 is applied to further improve or augment the model using real time information. Following start 1310, the domain specific model is loaded 1312. Real-time information from feedback services 166-1 (of FIG. 2) is applied and the model is re-indexed 1314. The information may be, for example, from connected devices or user terminals in an enterprise. In the automotive service example, information provided by feedback services 166-1 may include a new work order entered by a service technician, or diagnostic information from a connected device, and/or involve a query from query engine 190. Using the re-indexed model, an entity relation annotated with contextual data is built or modified 1316. Features are extracted 1318, the model is annotated with features 1320, and feature vectors are stored 1322 as described above. The process ends at 1324. As described with respect to other figures above (e.g., FIG. 3), the foregoing example feature extraction methods 1200 and 1300 may be applied using the system to any desired enterprise, including without limitation automotive, healthcare, home appliances, electronics, or aeronautics enterprises.”; Table 1 illustrates an example of a product launch; In section F- Cost and Time are examples of scope parameters used.)
Kasturi teaches automobile domain feature extraction in Col 19 & Col 20 . Kasturi fails to disclose examples of “vehicle systems” in the automobile domain and the feature is expounded upon by Aoyama:
wherein the domain parameter indicates ‘at least one vehicle system of the vehicle for implementing the proposed feature (Aoyama Section 4 & Related Text & Section 5-“ 5.2 Automotive Domain Model”; “5.3.1. Product, Feature and Component Model, and Variability Analysis We studied the advanced drive control capabilities of premium sedans from published technical specifications [18]. Advanced drive control capabilities include the following features. VSC (Vehicle Stability Control): VSC integrates braking function, steering function and traction control in order to high stability under various road conditions. PCS (Pre-Crash Safety): PCS integrates various functions and sensors for predicting a possible crash, and provides functions of warning and automatic braking depending on the criticality of driving. This is one of active-safety capabilities. ACC (Adaptive Cruise Control): As an enhanced feature of CC (Cruise Control), ACC provides various features not only driving in steady speed but also keeping distance to previous car and others [2]. Note that ACC collaborates with PCS. The product line consists of three models of Type A and Type C) which are of 2WD (2 Wheel Drive), and Type Ci- Four of 4WD. As illustrated in Figure 7, we generated the relationships between three models and three major features abovementioned. Those three features vary in their functionalities depending on the customer's requirements and associated hardware configurations of either 2WD or 4WD”)
Kasturi is directed to domain modeling and Aoyama improves upon the automobile use case domain example of Kasturi.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon automobile domain analysis of Kasturi, as taught by Aoyama, by utilizing additional domain analysis to model functional and non-functional requirements of automotive software systems of multiple product lines with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kasturi with the motivation of modelling and analyzing multiple nonfunctional requirements under the constraints of reference architecture, and generate a set of multiple product-lines using the aspect models as the first class reusable asset (Aoyama Section I).
   	Kasturi in view of Aoyama teach domain modeling but fail to disclose the specific scope parameter of manhours and budget. Rangapuram expounds upon the parameters below:
...and wherein the scope parameters include a man hour prediction that estimates an amount of human resources ... and a budget estimate that includes estimates a cost ... (Rangapuram et al. Col 17 Ln 47-64”Template 714 may represent data center resource usage patterns—e.g. CPU, memory, disk and/or other utilization values that may be collected at fairly fine-grained intervals from various hosts and other computing devices of a cloud infrastructure provider. Models 724 may be pre-trained to generate forecasts for such resource usage time series in some embodiments. Template 716 may represent labor-related time series, e.g., the number of employee-hours needed at various facilities, factories and the like over time. Models 726 may be pre-trained for such time series in at least some embodiments.; Col 14 Ln44-62- One or more learning meta-parameters 834 of the forecasting model, e.g., the mini-batch size to be used for gradient descent or other similar learning algorithms, the learning rate to be used, and so on, may be indicated in a training request 810 in the depicted embodiment. Similarly, one or more regularization parameters 836, such as a zone-out probability parameter may be included in the training request 810 in at least some embodiments. In various embodiments, one or more training completion criteria 840 may be indicated in the request 810, to be used to decide whether to continue with further training iterations. Training completion criteria 840 may, for example, indicate one or more metrics (such as quantile errors) to be used to evaluate the model, target thresholds for such metrics, resource or time budgets for the training (e.g., in terms of CPU-seconds, total elapsed time etc., such that the exhaustion of the budget is to be considered a signal to stop the training), the minimum/maximum number of training epochs, and the like in different embodiments.”)
Kasturi, Aoyama and Rangapuram are directed to requirements analysis in modelling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon requirements such as cost and time of Kasturi in view of Aoyama, as taught by Rangapuram, by utilizing manhours and budget parameters in a forecasting model with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kasturi in view of Aoyama with the motivation of overcoming the challenge of extensive training data in demand forecasting to make predictions for future values (Rangapuram Col 1 Ln21-46).

Claims 6-7, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasturi et al., US Patent No. 10157347B1 [hereinafter Kasturi], in view of Aoyama et al., "AORE (Aspect-Oriented Requirements Engineering) Methodology for Automotive Software Product Lines," 2008 15th Asia-Pacific Software Engineering Conference, 2008, pp. 203-210, [hereinafter Aoyama], in further view of in further view of Rangapuram et al., US Patent No. 11281969B1 [hereinafter Rangapuram], and in further view of Lin et al., US Publication No. 20210279566A1, [hereinafter Lin].
Regarding Claim 6 and Claim 19,  
Kasturi in view of Aoyama in further view of Rangapuram teach the computer-implemented method for the model based product development forecasting of claim 4...,  and The non-transitory computer readable storage medium of claim 17,...  Kasturi in view of Aoyama in further view of Rangapuram teach analyzing noise levels within a model to reduce uncertainty in (Rangapuram Col 18 Ln 64-67 & Col 19) and the following feature is expounded upon by Lin:
wherein the model data is analyzed to remove noisy data and outliers (Lin Par. 39-“  Referring to FIG. 4, a flow chart (400) is provided to illustrate a process for training a contrastive neural network (CNN) to learn how to manage novel patterns in a new dataset while leveraging prior knowledge from an existing and trained neural network. With respect to data annotation, the CNN mitigates labeling due to active learning and the incorporation of past knowledge. As shown, there are two sources of input. The first source, also referred to as input.sub.0, is an annotated dataset, e.g. historical data set, and a corresponding trained machine learning (ML) classifier (402). The second source, also referred to as input.sub.1, is a non-annotated dataset, e.g. new dataset, (404). The first source, (402), and the second source (404), are fed into a contrastive active learning system, either sequentially or in parallel, where the new data in the new dataset is compared against historical or annotated data in the historical dataset (406). Novel patterns present in the new dataset, but not in the historical dataset, are identified (408), and common patterns between the annotated data of the historical dataset and the new data are subject to masking (410). In one embodiment, the process of preserving novel data and masking irrelevant data is referred to as de-noising. The process of masking effectively disregards characteristics of the data that is common between the two datasets. Accordingly, the initial processing entails identification of novel patterns in the new dataset, and removal of noise.”);
Kasturi, Aoyama and Rangapuram are directed to data and model analysis.  Lin improves upon the data analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Kasturi in view of Aoyama in further view of Rangapuram , as taught by Lin, by cleaning data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kasturi with the motivation of preserving novel data and masking irrelevant data (Lin Par.39).
Regarding Claim 7 and Claim 20, Kasturi in view of Aoyama in further view of Rangapuram teach The computer-implemented method for the model based product development forecasting of claim 6, ...  and The non-transitory computer readable storage medium of claim 19,,...
wherein a plurality of labeling functions are determined based on the analyzed model data, and wherein the plurality of labeling functions are input into a generative model used to train the trained model. (Kasturi Col 7& 8 Ln 1-8- “A feedback module 166-1 may provide a gateway back into the core module 154 to dynamically train and enhance the domain data by updating the taxonomies and feature extraction process. This feature allows the incremental update of the domain training data based on validation information, taxonomy updates, algorithm priorities, and general use cases that will affect the identification of entity attributes. The feedback services is part of the API services layer that impacts the underlying meta data, instead of reading and retrieving enriched data as other viewers. Simulator 180 may provide a simulation interface, e.g., accessible via a user interface 116 that allows a user to simulate and test new updates to the training set utilizing a small sample of the dataset”; Col 15 Ln3-12-“ Learning Module 159, Unsupervised: Canopy clustering is used to segregate entities based on primary set of features and for each of the primary clusters are passes through K-Means clustering algorithm to obtain finer clustering entities. Canopy clustering enables reduction in the complexity of the problem and improves computational performance without loss of accuracy. The finer clusters are large is number and hence we auto label each of the clusters based on the affinity of features to that cluster.”;);
Regarding Claim 13,

Kasturi teaches the computer-implemented method for the model based product development forecasting of claim 11… 
Kasturi teaches
wherein a plurality of labeling functions are determined based on the analyzed model data, and wherein the plurality of labeling functions are input into a generative model used to train the trained model. (Kasturi Col 15 Ln3-12-“ Learning Module 159, Unsupervised: Canopy clustering is used to segregate entities based on primary set of features and for each of the primary clusters are passes through K-Means clustering algorithm to obtain finer clustering entities. Canopy clustering enables reduction in the complexity of the problem and improves computational performance without loss of accuracy. The finer clusters are large is number and hence we auto label each of the clusters based on the affinity of features to that cluster.”; Col 7& 8 Ln 1-8- “A feedback module 166-1 may provide a gateway back into the core module 154 to dynamically train and enhance the domain data by updating the taxonomies and feature extraction process. This feature allows the incremental update of the domain training data based on validation information, taxonomy updates, algorithm priorities, and general use cases that will affect the identification of entity attributes. The feedback services is part of the API services layer that impacts the underlying meta data, instead of reading and retrieving enriched data as other viewers. Simulator 180 may provide a simulation interface, e.g., accessible via a user interface 116 that allows a user to simulate and test new updates to the training set utilizing a small sample of the dataset”);
Kasturi in view of Aoyama in further view of Rangapuram Kasturi in view of Aoyama in further view of Rangapuram teach analyzing noise levels within a model to reduce uncertainty in (Rangapuram Col 18 Ln 64-67 & Col 19) and the following feature is expounded upon by Lin:
wherein the model data is analyzed to remove noisy data and outliers (Lin Par. 39-“  Referring to FIG. 4, a flow chart (400) is provided to illustrate a process for training a contrastive neural network (CNN) to learn how to manage novel patterns in a new dataset while leveraging prior knowledge from an existing and trained neural network. With respect to data annotation, the CNN mitigates labeling due to active learning and the incorporation of past knowledge. As shown, there are two sources of input. The first source, also referred to as input.sub.0, is an annotated dataset, e.g. historical data set, and a corresponding trained machine learning (ML) classifier (402). The second source, also referred to as input.sub.1, is a non-annotated dataset, e.g. new dataset, (404). The first source, (402), and the second source (404), are fed into a contrastive active learning system, either sequentially or in parallel, where the new data in the new dataset is compared against historical or annotated data in the historical dataset (406). Novel patterns present in the new dataset, but not in the historical dataset, are identified (408), and common patterns between the annotated data of the historical dataset and the new data are subject to masking (410). In one embodiment, the process of preserving novel data and masking irrelevant data is referred to as de-noising. The process of masking effectively disregards characteristics of the data that is common between the two datasets. Accordingly, the initial processing entails identification of novel patterns in the new dataset, and removal of noise.”);
Kasturi, Aoyama and Rangapuram are directed to data and model analysis.  Lin improves upon the data analysis.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Kasturi in view of Aoyama in further view of Rangapuram, as taught by Lin, by cleaning data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kasturi with the motivation of preserving novel data and masking irrelevant data (Lin Par.39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: "Time and Cost Management," in Managing Projects in Telecommunication Services , IEEE, 2006, pp.87-97  to Sherif et al.,- Pg. 92-“Metrics for the Earned Value Earned value measures the way the resources are mobilized to meet the project’s goal. Even though the budget is usually represented by a monetary value, from a project management perspective, resources in terms of equipment and expertise are as equally important; thus hours of work could also be a suitable measure. ANSI/EIA-748-1998 specifies the following three methods for evaluating the value of the task being executed: the discrete effort method, the apportioned effort method, and the level of effort method”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624